Citation Nr: 1616143	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim to reopen a previously denied claim for entitlement to service connection for a low back disability was remanded by the Board in January 2012.  In July 2014, the Board reopened and remanded the claim.  The Board denied the claim in a July 2015 decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in March 2016.  In a March 2016 order, the Court granted the Joint Motion, vacating the Board's July 2015 decision and remanding the matter for compliance with the Joint Motion.

The Board notes that, while the Veteran's appeal was pending at the Court, the RO purportedly denied a claim to reopen the issue of entitlement to service connection for a low back disability in a December 2015 rating decision.  However, as the appeal was still pending at the Court, the December 2015 rating decision is moot and the matter is properly on appeal from the original June 2006 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a low back disability which began in service.  The Board's July 2015 decision relied in part on a VA examination conducted in October 2014.  In the March 2016 Joint Motion, the parties agreed that the examination and opinion were inadequate for purposes of determining service connection as the examiner failed to provide an adequate rationale to support the negative conclusion.  Specifically, the examiner opined that the Veteran's low back disability was not related to service, and noted only that there was one treatment record documenting back pain with no documentation of chronic back pain in service without otherwise explaining how the conclusion was reached.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that the Board erred in relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion").  Additionally, while the examiner noted one instance of documented back pain in service in September 1987, the examiner failed to address the Veteran's endorsement of recurring back pain upon separation from service in March 1995.  As such, remand is warranted so that an additional examination and opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Ongoing VA medical records should also be requested.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since December 2015. 

2.  After completing the above to the extent possible, schedule the Veteran for another VA examination to determine the nature of his low back disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all low back disabilities present during the pendency of the appeal and should opine as to whether each diagnosed disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner should specifically address the September 1987 and March 1995 service treatment records which note back pain.

The examiner should fully explain the rationale for any opinion provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      
      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




